FILED
                                               United States Court of Appeals
                  UNITED STATES COURT OF APPEALS       Tenth Circuit

                         FOR THE TENTH CIRCUIT              June 4, 2013

                                                        Elisabeth A. Shumaker
                                                            Clerk of Court
MELVIN KERCHEE, JR.; DEBORAH
SEQUICHIE-KERCHEE,

           Plaintiffs-Appellants,

v.                                              No. 12-6080
                                         (D.C. No. 5:11-CV-00459-C)
JUDGE MARK SMITH; WILLIAM C.                    (W.D. Okla.)
RILEY, Comanche CO ADA; EMMIT
TAYLOE, Attorney; DAVID B. LEWIS,
Judge OK CCA; OKLAHOMA BAR
ASSOCIATION; LORRAINE
FAIRBOW, Okla. Bar Assoc.; SCOTT
ADAMS, Attorney; OKLAHOMA
DEPARTMENT OF HUMAN
SERVICES, Director; NONA
CUTNOSE, DHS Agent also known as
Ramona Hines; DON MCGEE,
Detective, Lawton Police; FEDERAL
BUREAU OF INVESTIGATION;
MS. DECKER, FBI Agent; JAMES E.
FINCH, FBI Agent; JEAN SCHWARTZ
BRESTLER, Court Reporter;
ATTORNEY GENERAL OF THE
STATE OF OKLAHOMA; JUSTIN
JONES, Director DOC; JOHNNY
BLEVINS, IA DOCA; OKLAHOMA
DEPARTMENT OF CORRECTIONS,
General Counsel; BOBBY BOONE,
Deputy Director DOC; JAMES
CRABTREE CORRECTIONAL
CENTER; WARDEN DAVID PARKER;
BECKY GUFFY, Grievance Coordinator;
FELICIA HARRIS, Law Library
Supervisor; CHARLENE
BREDEL, Trust Fund Custodian; SGT.
BARKER, Correctional Officer; SGT.
DOOLEY, Correctional Officer; JOHN
DOES, JCCC Employees; LEAH
MURRAH, Mail Room Clerk; JOHN
MEADOWS, Mail Room Clerk; KELLY
CURRY, Food Service Supervisor;
OKLAHOMA DEPARTMENT OF
CORRECTIONS MEDICAL
DIRECTOR; KATRINA FRECH, Chief
Nurse; DR. TROUTT, Medical Doctor
DOC; VETERANS
ADMINISTRATION, Medical
Department, Oklahoma City; MICHAEL
GASSAWAY; DR. SMASH; RICHARD
LERBLANCE, Senator; OKLAHOMA
BAR ASSOCIATION, Director; JOHN
DOES, Unnamed OBA Personnel;
UNITED STATES GOVERNMENT;
FEDERAL BUREAU OF
INVESTIGATION, Director;
OKLAHOMA DEPARTMENT OF
CORRECTIONS; JOHN DOES,
Unnamed personnel in the Attorney
General's office; VETERANS AFFAIRS,
DEPARTMENT OF; VETERANS
AFFAIRS, DEPARTMENT OF,
Director; JOHN MORRIS WILLIAMS,
Executive Director, OBA,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.



                                         -2-
Before KELLY, McKAY, and O’BRIEN, Circuit Judges.


       Melvin Kerchee, Jr. (Melvin) and his wife, Deborah Sequichie-Kerchee (Deborah)

(collectively Kerchees), brought this pro se civil rights action to vindicate alleged

violations stemming from Melvin’s 2005 rape convictions and subsequent prison term.1

Their complaint spanned 87 pages and raised a host of claims against numerous

defendants, including the federal government, the Oklahoma Bar Association (OBA), and

Melvin’s criminal defense attorneys. The district court adopted multiple reports and

recommendations (R&R) issued by a magistrate judge (MJ), explaining—in painstaking

detail—why each claim against every defendant failed. We affirm.

                                              I

       The Kerchees’ complaint was divided into two parts: Part I focused on Melvin’s

prosecution and conviction for the rape of two minors in 2005, for which he was

sentenced to two consecutive ten-year terms; Part II challenged the conditions of his

confinement since 2008. Upon referral, the MJ issued a first R&R, dated July 6, 2011,

which concluded the causes of action alleged in Part II were subject to dismissal for

1
       We liberally construe the Kerchees’ pro se materials, but we do not assume the
role of their advocate. See United States v. Pinson, 584 F.3d 972, 975 (10th Cir.
2009) (“[B]ecause Pinson appears pro se, we must construe his arguments liberally;
this rule of liberal construction stops, however, at the point at which we begin to
serve as his advocate.”); Garret v. Selby Connor Maddux & Janer, 425 F.3d 836, 840
(10th Cir. 2005) (“The court cannot take on the responsibility of serving as the
litigant’s attorney in constructing arguments and searching the record.”).


                                            -3-
misjoinder because they were predicated on temporally distinct allegations arising from

entirely separate transactions, with no legal or factual question common to the Part I

claims, and most of the claims in Part I were subject to dismissal for a variety of other

reasons, including lack of standing (of Deborah), statute of limitations, and Eleventh

Amendment immunity. For the most part the district judge adopted the R&R, but

dismissed the claims in Part II with prejudice. She also later adopted several successive

R&Rs, dismissing or granting summary judgment to all remaining defendants.

                                             II

       A. Appellate Jurisdiction

       We first consider our jurisdiction. Appellees have moved to dismiss for want of

jurisdiction because the notice of appeal was untimely, viz., filed more than thirty

days after entry of judgment. See Fed. R. App. P. 4(a)(1)(A). We reject this argument.

The Kerchees named as defendants the United States, the FBI, and several federal

officials, which afforded them sixty days within which to file a notice of appeal. See

Fed. R. App. P. 4(a)(1)(B). The district court entered a separate judgment on February 1,

2012. Melvin timely moved for reconsideration, which, as a motion to alter or amend

under Fed. R. Civ. P. 59(e), tolled the time to appeal until the motion was denied on

February 22. See Fed. R. App. P. 4(a)(4)(A)(iv); Ysais v. Richardson, 603 F.3d 1175,




                                            -4-
1178 n.2 (10th Cir. 2010).2 The Kerchees had until April 23, 2012, to file their notice of

appeal. It was timely filed on March 28. The motions to dismiss are denied.

       B. Merits

              1. Part II Claims

       As for the merits, the MJ’s first R&R issued on July 6, 2011, explained why most

of the Kerchees’ claims failed. Among many other flaws the Part II claims were

misjoined under Fed. R. Civ. P. 21; the MJ recommended dismissal of them without

prejudice. The district judge dismissed them with prejudice.

              2. Part I Claims

       As to Deborah’s claims, the MJ recommended dismissal without prejudice for lack

of standing. The district court adopted that recommendation and dismissed her claims

without prejudice.

       The MJ concluded the Melvin’s claims under 42 U.S.C. § 1983 and Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), were

time-barred under the applicable statute of limitations. See Meade v. Grubbs, 841 F.2d
1512, 1522 (10th Cir. 1988) (observing a two-year statute of limitations period for § 1983

claims under Oklahoma law); Young v. Davis, 554 F.3d 1254, 1256 (10th Cir. 2009)

(same regarding Bivens claims). He explained the alleged wrongdoings stemming from

Melvin’s prosecution and conviction would have been complete by the time of sentencing


2
       The second Rule 59(e) motion did not further toll the time. See Ysais, 603 F.3d
at 1178.


                                           -5-
on November 8, 2005, but Melvin (and Deborah) waited until April 26, 2011, to file a

complaint. Neither offered an applicable tolling theory to extend the time.

       Additionally, the MJ determined Melvin’s statutory claims failed and his claims

against a state judge were time-barred and foreclosed by judicial immunity, leaving only

claims against the OBA, OBA attorney Loraine Farabow, OBA executive director John

Morris Williams, OBA contract attorney Scott Adams, unidentified OBA employees, and

defense attorneys Emmit Tayloe and Michael Gassaway. As to these defendants, the MJ

issued six additional R&Rs concluding they should be dismissed or granted summary

judgment because the OBA enjoyed Eleventh Amendment immunity; Ms. Farabow,

Mr. Williams, and Mr. Adams owed Melvin no legal duty; the unidentified OBA

employees were not served; the statute of limitations had run on all the claims against

Mr. Tayloe; and the complaint failed to contain a short and plain statement showing

Melvin’s entitlement to relief against Mr. Gassaway as required by Fed. R. Civ. P.

8(a)(2). The district judge agreed, adopted these recommendations, and dismissed with

prejudice all but the statutory claims, which were dismissed without prejudice.3


3
       We clarify two aspects of the district court’s disposition. First, the MJ
recommended dismissal of the claims against the unidentified OBA employees
without prejudice. The district court dismissed these claims without specifying
whether its dismissal was with or without prejudice because the OBA employees
owed Melvin no legal duty, even if they had been identified and served. The court’s
dismissal of these claims was effectively with prejudice. See Fed. R. Civ. P. 41(b)
(providing that an unexcepted involuntary dismissal operates as an adjudication on
the merits). Second, the court dismissed with prejudice the claims against
Mr. Gassaway, finding any amendment futile, with the exception of a potential
state-law breach of contract claim, which would warrant dismissal without prejudice.


                                           -6-
       We review the district court’s dismissals for failure to state a claim de novo.

See Colo. Envtl. Coal. v. Wenker, 353 F.3d 1221, 1227 (10th Cir. 2004) (stating

standard of review for dismissals under Fed. R. Civ. P. 12(b)(1) and 12(b)(6));

McBride v. Deer, 240 F.3d 1287, 1289 (10th Cir. 2001) (stating standard of review

for dismissal under 28 U.S.C. § 1915A). Likewise, our review of a dismissal

pursuant to the Eleventh Amendment is de novo, see Peterson v. Martinez, 707 F.3d
1197, 1205 (10th Cir. 2013), as is our review of standing questions, see WildEarth

Guardians v. Pub. Serv. Co. of Colo., 690 F.3d 1174, 1181-82 (10th Cir. 2012). We

also review de novo the district court’s grant of summary judgment, which “is proper

if, viewing the evidence in the light most favorable to the non-moving party, there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Peterson, 707 F.3d at 1207.

       The Kerchees here advance no less than fourteen general arguments and numerous

sub-arguments, challenging either Melvin’s state convictions or the district court’s

judgment on completely meritless and often frivolous grounds. Indeed, despite the

breadth of their allegations, the Kerchees have identified no basis for reversing the

district court’s judgment. We have reviewed the parties’ materials, the relevant

legal authorities, and the record on appeal, and agree with the MJ’s thorough and

well-reasoned analyses, all of which were, for the most part, adopted by the district

judge. We do part company with the order dated September 27, 2011; it should have

dismissed the claims in Part II of the complaint without prejudice. Likewise the


                                            -7-
order dated November 21, 2011, which dismissed the claims against the OBA for

lack of jurisdiction on Eleventh Amendment grounds, also should have specified that

dismissal was without prejudice. So modified, the district court’s judgment is

affirmed for substantially the same reasons stated by the MJ in his R&Rs dated July

6, 2011, October 24, 2011 (both R&Rs entered on this date), October 26, 2011,

November 17, 2011, January 11, 2012, and January 13, 2012, which were, with the

exceptions noted, adopted by the district court on September 27, 2011, November 21,

2011, December 7, 2011, and February 1, 2012. Appellees’ motions to dismiss are

denied, as are all other outstanding requests for relief.

                                                 Entered for the Court



                                                 Terrence L. O’Brien
                                                 Circuit Judge




                                           -8-